



EXHIBIT 10.3
































KEY EXECUTIVE SEVERANCE PLAN OF
PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
























Amended effective July 1, 2019






--------------------------------------------------------------------------------





ARTICLE I
PURPOSE OF THE PLAN
1.1
Purpose. The Key Executive Severance Plan of Public Service Enterprise Group
Incorporated (“Plan”) is maintained by the Company to provide severance benefits
to certain key executive-level employees of the Company and its affiliates whose
employment is terminated under the circumstances described herein. The Plan was
amended and restated effective December 17, 2012.

The Plan was amended effective January 1, 2014 to provide that (i) for Eligible
Employees who become Schedule B Participants after December 31, 2013, their
Change in Control benefit under Section 5.2(b) of the Plan shall be equal to two
times Annual Base Salary and Target Bonus, and (ii) for Eligible Employees who
become Schedule A Participants after December 31, 2013, their Change in Control
benefit under Section 5.2(b) of the Plan shall be equal to 1.5 times Annual Base
Salary and Target Bonus. The Plan was further amended to provide that the for
purposes of determining the nonqualified plan change in control benefit under
Section 5.5(a) of the Plan, with respect to Eligible Employees who become
Schedule A or Schedule B Participants after December 31, 2013, their employment
shall be assumed to have continued for 1.5 or 2 additional years (for Schedule A
Participants and Schedule B Participants, respectively). Finally, the Plan was
amended to update the Schedule A Participant list.
The Plan was amended effective June 16, 2014 to (i) add a new class of eligible
Participants, Schedule C Participants, (ii) to provide that there will be no
additions to Schedule B Participants, (iii) to provide that other than a current
Schedule B Participant, an Eligible Employee newly hired or promoted into a
position reflected on Schedule B as of June 16, 2014, shall become a Schedule A
Participant, and (iv) to update the Schedule A Participant list, the Schedule B
Participant list and the Schedule C Participant list.
The Plan was amended effective July 14, 2014 to update the Schedule A
Participant list and the Schedule C Participant list.
The Plan was amended effective February 17, 2015 to update the Schedule A
Participant list, the Schedule B Participant list and the Schedule C Participant
list.
The Plan was amended effective November 18, 2015 to update the Schedule A
Participant list, the Schedule B Participant list and the Schedule C Participant
list, and to include the language to comply with the Securities and Exchange
Commission’s whistleblower protections.
The Plan was amended effective December 15, 2015 to update the Schedule A
Participant list and the Schedule C Participant list.
The Plan was amended effective July 19, 2016 to update the Schedule A
Participant list and the Schedule C Participant list. The Plan was amended to
comply with the Defense of Trade Secrets Act regarding the confidentiality
provision. Finally, the Plan was amended






--------------------------------------------------------------------------------






to clarify that if an Eligible Employee is newly hired or promoted into a
position reflected on Schedule B as of June 16, 2014, such Eligible Employee
shall become a Schedule A Participant.
The Plan was amended effective November 14, 2016 to (i) revise the definition of
Cause, (ii) align the severance benefits in Article IV, (iii) align the Change
in Control benefits in Article V, (iv) update the Schedule A Participant list
and the Schedule C Participant list, and (v) to make administrative
clarifications. The Plan is intended to comply in operation and form with
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”). The
timing and form of payment of benefits provided under the Plan will be deemed to
be automatically modified, and a Participant’s rights under the Plan will be
limited so as to conform to any requirements under Section 409A of the Code.
The Plan was amended effective February 20, 2017 to update the Schedule A
Participant list.
The Plan was amended effective April 17, 2017 to update the Schedule A
Participant list and the Schedule C Participant list.
The Plan was amended effective July 18, 2017 (unless otherwise noted) to update
the Schedule A Participant list, the Schedule B Participant list and the
Schedule C Participant list.
The Plan was amended effective November 20, 2017 to update the Schedule A
Participant list, the Schedule B Participant list and the Schedule C Participant
list.
The Plan was amended effective July 16, 2018 to update the Schedule A
Participant list and the Schedule C Participant list and to make administrative
clarifications.
The Plan was amended effective November 19, 2018 to update the Schedule A
Participant list.
The Plan was amended effective February 18, 2019 to update the Schedule A
Participant list and the Schedule C list, and to make administrative changes.
The Plan was amended effective April 15, 2019 to (i) remove the Participant
lists (Schedules A - C) from the Plan, and (ii) provide that the Participant
lists will be maintained by the Chief Human Resources Officer.
The Plan is being amended effective July 1, 2019 to provide that the definition
of “Retirement Plan” includes Pension Plan of Public Service Enterprise Group
Incorporated II and to make administrative clarifications.
ARTICLE II
DEFINITIONS
2.1
“Accrued Obligation” shall have the meaning set forth in Sections 4.2 and 5.2 of
the Plan.





2

--------------------------------------------------------------------------------





2.2
“Affiliate” means any corporation, trade or business if it or the Company are
members of a controlled group of corporations, are under common control or are
members of an affiliated service group within the meanings of Sections 414(b),
414(c) and 414(m), respectively, of the Code. The term “Affiliate” shall also
include any other entity required to be aggregated with the Company pursuant to
regulations under Section 414(o) of the Code.

2.3
“Annual Base Salary” means the annual rate of base salary payable to a
Participant for services performed for an Employer, as in effect immediately
prior to the Participant’s Date of Termination.

2.4
“Benefits 2000 Participant” means a Participant who is a participant in the
Public Service Enterprise Group Incorporated Benefits 2000 Health and Welfare
Benefits Plan.

2.5
“Board” means the board of directors of the Company.

2.6
“Cause” means:

(a)    For purposes of Article IV and Article V:
(i)
Misconduct, gross negligence, theft, or fraud against the Company, including an
isolated incident that is determined by the Committee’s delegate to be material
misconduct or material gross negligence;

(ii)
For “Performance Reasons,” as defined in Section 2.20 of the Plan;

(iii)
Material violation of the Standards of Integrity or other Company policy;

(iv)
Insubordination, including an isolated incident that is determined by the
Committee’s delegate to be material insubordination;

(v)
One or more significant acts of dishonesty;

(vi)
Any act that is likely to have the effect of injuring the reputation, business,
or business relationship of, the Company, its Board of Directors, Officers, or
employees, or its affiliates or subsidiaries;

(vii)
Violation of any fiduciary duty, including an isolated incident that is
determined by the Committee’s delegate to be a material violation;

(viii)
Breach of any duty of loyalty including an isolated incident that is determined
by the Committee’s delegate to be a material breach;

(ix)
Any breach of the restrictive covenants contained in Exhibit I below;

(x)
One or more acts of moral turpitude that constitute a violation of applicable
law (included but not limited to a felony);

(xi)
Conviction of a felony or plea of nolo contendere to a felony charge;

(xii)
Pattern of behaviors that fail to meet the Company’s expectations described in
“PSEG Values, Behaviors, and Leadership Competencies.” or





3

--------------------------------------------------------------------------------





(xiii)
Any other reason determined to be Cause by the Chief Executive Officer of the
Company.

2.7
“Change in Control” means the occurrence of any of the following events:

(a)
Any “person” (within the meaning of Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) is or becomes the beneficial owner
within the meaning of Rule 13d-3 under the Exchange Act (a “Beneficial Owner”),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its Affiliates) representing 25% or more of the combined
voting power of the Company’s then outstanding securities, excluding any person
who becomes such a Beneficial Owner in connection with a transaction described
in clause (i) of paragraph (c) below; or

(b)
The following individuals cease for any reason to constitute a majority of the
number of directors of the Company then serving: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(c)
There is consummated a merger or consolidation of the Company or any direct or
indirect wholly-owned subsidiary of the Company with any other corporation,
other than (i) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of its
Affiliates, at least 75% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities; or

(d)
The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 75% of the combined voting power of
the





4

--------------------------------------------------------------------------------





voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
2.8
“Class A Participant” means a Participant designated as a Class A Participant by
the Committee.

2.9
“Class B Participant” means a Participant designated as a Class B Participant by
the Committee.

2.10
“Class C Participant” means a Participant designated as a Class C Participant by
the Committee.

2.11
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

2.12
“Committee” means the Organization and Compensation Committee of the Board or
any successor of such Committee.

2.13
“Company” means Public Service Enterprise Group Incorporated and any successors
thereto.

2.14
“Confidential Information” means all trade secrets, proprietary and confidential
business information belonging to, used by, or in the possession of the Company
or any of its Affiliates, including but not limited to information, knowledge or
data related to business strategies, plans and financial information, mergers,
acquisitions or consolidations, purchase or sale of property, leasing, pricing,
sales programs or tactics, actual or past sellers, purchasers, lessees, lessors
or customers, those with whom the Company or its Affiliates has begun
negotiations for new business, costs, employee compensation, marketing and
development plans, inventions and technology, whether such confidential
information, knowledge or data is oral, written or electronically recorded or
stored, except information in the public domain, information known by the
Participant prior to employment with an Employer, and information received by
the Participant from sources other than the Company or its Affiliates, without
obligation of confidentiality.

2.15
“Date of Termination” means, provided that the termination constitutes a
Separation from Service, (i) the date of a Participant’s death, (ii) the date on
which the termination of the Participant’s employment by an Employer for Cause
or without Cause, or (iii) the date on which the Participant terminates
employment for Good Reason or without Good Reason, including Retirement and
Disability.





5

--------------------------------------------------------------------------------





2.16
“Disability” means (a) if the Participant is a participant in the Retirement
Plan, the Participant is determined to be totally and permanently disabled by
the Company’s medical director; or (ii) if the Participant is a participant in
the Cash Balance Plan, the Participant is receiving benefits from the Company’s
long-term disability plan.

2.17
“Eligible Employee” means an individual who is designated as such in accordance
with Section 3.1. An Eligible Employee shall not include a “project employee.”

2.18
“Effective Date” of the amendment and restatement is July 1, 2019.

2.19
“Employer” means the Company and each Affiliate, and any successors thereto.

2.20
“Good Reason” means:

(a)
Any material reduction in the Participant’s Annual Base Salary, Target Bonus or
Target Long-Term Incentive, other than reductions pursuant to a broad-based
compensation reduction program or policy affecting the Participant and all
similarly situated employees of the Employer. Notwithstanding the foregoing,
this Subsection (a) shall not apply if the Participant moves into a position
with ER&T;

(b)
Any material adverse change in the Participant’s title, authority, duties, or
responsibilities or the assignment to the Participant of any duties or
responsibilities inconsistent in any respect with those customarily associated
with the position of the Participant immediately prior to the Change in Control.
Notwithstanding the foregoing, this Subsection (b) shall not apply if the
Participant moves into a position with ER&T;

(c)
The failure of any successor to the Company to assume this Plan in accordance
with Section 11.5(b);

(d)
Where the only comparable position offered to the Participant within the
Employer following a Change in Control would otherwise meet the requirements of
Subsections (a) and (b) of this Section 2.17 of the Plan, but would require the
Participant to increase their one-way commuting distance from their principal
residence by more than 50 miles; or

(e)
Any other material breach of the terms of the Plan by the Company that either is
not taken in good faith or, even if taken in good faith, is not remedied by the
Company promptly after receipt of notice thereof from the Participant.

Notwithstanding the forgoing, for purposes of the Plan, the termination of a
Participant’s employment with an Employer shall not be deemed to be for Good
Reason unless such termination is effected in accordance with the following
procedures. The Participant shall give the Employer a written notice (“Notice of
Termination for Good Reason”) of the termination, setting forth in reasonable
detail the specific acts or omissions of the Employer that constitute Good
Reason and the specific provision(s) of the Plan on which the Participant
relies. Unless the Committee determines otherwise, a Notice of Termination for
Good Reason by the Participant must be made within 60 days after the Participant
first has




6

--------------------------------------------------------------------------------





actual knowledge of the act or omission (or the last in a series of acts or
omissions) that the Participant alleges to constitute Good Reason, and the
Employer shall have 30 days from the receipt of such Notice of Termination for
Good Reason to cure the conduct cited therein. A termination of employment by
the Participant for Good Reason shall be effective on the final day of such
30-day cure period unless prior to such time the Employer has cured the specific
conduct asserted by the Participant to constitute Good Reason to the reasonable
satisfaction of the Participant.
For purposes of the Plan, a Participant’s determination that an act or failure
to act constitutes Good Reason shall be presumed to be valid unless such
determination is decided to be unreasonable by the Committee or its delegate
pursuant to Article IX.
2.21
“Nonqualified Plan” means the Retirement Income Reinstatement Plan for
Non‑Represented Employees of Public Service Enterprise Group Incorporated.

2.22
“Participant” means an Eligible Employee who has been designated by the
Committee to participate in the Plan.

2.23
“Performance Reasons” means the Participant’s failure meet the expectations
established for such Participant’s function in the Company as: (i) communicated
to the Participant by their manager during any performance review, or (ii) may
be communicated to the Participant otherwise by their manager from time to time
either orally or in writing.

2.24
“Plan” means this Key Executive Severance Plan of Public Service Enterprise
Group Incorporated, as set forth herein and as may be amended, modified or
supplemented from time to time.

2.25
“Prior Equity Awards” means outstanding stock options, stock appreciation
rights, restricted stock, restricted stock units, performance shares and
performance shares units.

2.26
“Retiree Medical Plan” means the Public Service Enterprise Group Incorporated
Medical Benefits Plan for Retired Employees.

2.27
“Retirement” means a Separation from Service after the Participant has satisfied
the eligibility requirements for early or normal retirement under the terms of
the Retirement Plan in which the Participant participates. Notwithstanding the
foregoing, for the purposes of determining benefit entitlements under Article V
of the Plan, Retirement shall not include forced retirements or any termination
by an Employer without Cause or voluntary termination by the Participant for
Good Reason that occurs on a date on which the Participant is Retirement
eligible.

2.28
“Retirement Plan” means the retirement plan in which the Participant
participates, which is either the Pension Plan of Public Service Enterprise
Group Incorporated or Pension Plan of Public Service Enterprise Group
Incorporated II.

2.29
“Selectline Participant” means a Participant who is a participant in the Public
Service Enterprise Group Incorporated Selectline Benefits Plan.





7

--------------------------------------------------------------------------------





2.30
“Separation from Service” shall be deemed to have occurred if a Participant and
the Company or any Affiliate reasonably anticipates, based on the facts and
circumstances, that either:

(a)
The Participant will not provide any additional services for the Company or an
Affiliate after a certain date; or

(b)
The level of bona fide services performed by the Participant after a certain
date will permanently decrease to no more than 50 percent of the average level
of bona fide services performed by the Participant over the immediately
preceding 36 months.

If a Participant is absent from employment due to military leave, sick leave or
any other bona fide leave of absence authorized by the Company or an Affiliate
and there is a reasonable expectation that the Participant will return to
perform services for the Company or an Affiliate, a Separation from Service will
not occur until the later of: (i) the first date immediately following the date
that is six months after the date that the Participant was first absent from
employment; or (ii) the date the Participant no longer retains a right to
reemployment, to the extent the Participant retains a right to reemployment with
the Company or any Affiliates under applicable law or by contract. If a
Participant fails to return to work upon the expiration of any military leave,
sick leave or other bona fide leave of absence where such leave is for less than
six months, the Separation from Service shall occur as of the date of the
expiration of such leave, unless a greater period is provided for under
applicable law.
2.31
“Specified Employee” means any individual who is a key employee (as defined in
Section 416(i) of the Code without regard to Section 416(i)(5) of the Code) of
the Company at any time during the 12-month period ending on each December 31
(the “identification date”). If an individual is a key employee as of an
identification date, the individual shall be treated as a Specified Employee for
the 12-month period beginning on the April 1 following the identification date.
Notwithstanding the foregoing, an individual shall not be treated as a Specified
Employee unless any stock of the Company or an Affiliate is publicly traded on
an established securities market or otherwise.

2.32
“Target Bonus” means the Participant’s target annual bonus, if any, under the
applicable annual incentive compensation plan of the Company for the fiscal year
in which the Date of Termination occurs.

2.33
“Target Long-Term Incentive” means the Participant’s target long-term incentive
award, if any, under the applicable long-term incentive compensation plan of the
Company.

ARTICLE III
ELIGIBILITY AND PARTICIPATION
3.1
Eligible Employees. Eligibility to participate in the Plan shall be limited to
certain key executives of an Employer who (a) are not parties to individual
employment or change in control agreements that provide for severance benefits,
and (b) are designated, by duly adopted resolution of the Committee, as Eligible
Employees.





8

--------------------------------------------------------------------------------





3.2
Participation. An employee who becomes an Eligible Employee on or after January
1, 2014 shall be referred to as a Class C Participant. However, if an Eligible
Employee is newly hired or promoted into one of the following positions
(Chairman of the Board, President and CEO, President & COO - PSEG Power, EVP &
General Counsel, EVP & CFO, PSEG, President & COO, PSE&G and COB, PSEGLI), the
Eligible Employee shall be referred to as a Class A Participant. The Participant
lists of Class A Participants, Class B Participants and Class C Participants
shall be maintained by the Chief Human Resources Officer.

3.3
Release of Claims. Notwithstanding anything in the Plan to the contrary, payment
of any benefits under the Plan is expressly contingent upon the Participant’s
execution and delivery to the Company, within 30 days after the Participant’s
Date of Termination, of a written agreement provided by the Company, wherein the
Participant releases and discharges the Company and each of its Affiliates of
any and all claims against the Company and its Affiliates related in any way to
the Participant’s employment with an Employer and the termination of such
employment.

3.4
Committee Discretion. The Committee shall have the sole discretion to determine
eligibility for benefits under the Plan.

ARTICLE IV
SEVERANCE BENEFITS IN GENERAL
4.1
Eligible Terminations. If a Participant’s employment is involuntarily terminated
by an Employer for any reason other than Cause, the Participant shall be
eligible for the benefits described in this Article IV.

If a Participant terminates employment for Good Reason, other than in connection
with a change in employment on account of Performance Reasons, the Participant
shall be eligible for the benefits described in this Article IV.
If a Participant experiences a cessation of employment in connection with a
reduction in force or an Employer reorganization (as determined by the
Committee) where the only position offered to the Participant within the Company
and Affiliates would require the Participant to increase their one-way commuting
distance by more than 50 miles, the Participant shall be eligible for benefits
described in this Article IV.
For the avoidance of any doubt, a Participant shall not be entitled to benefits
under the Plan if termination from employment is the result of death,
Disability, the Participant voluntarily terminates employment, except for Good
Reason other than in connection with a change in employment on account of
Performance Reasons. Also, the Participant shall not be entitled to benefits
under the Plan if the Participant’s cessation of employment is in connection
with the sale of the Participant’s Employer, line or unit of business of the
Employer within which the Participant’s position is located, business function
of the Employer within which the Participant’s position is located, or the
assets related to the Employer, line or unit or business, or business function
within which the Participant’s position is located, and the Participant accepts
employment with the purchaser within 90




9

--------------------------------------------------------------------------------





days of the closing of the transaction in a position that has an annual rate of
base salary that is at least 80 percent of the Participant’s annual rate of base
salary immediately prior to the closing of the sale.
If a Participant enters into a Voluntary Separation Agreement (“VSA”) with an
Employer, such Participant shall not be eligible for benefits under the Plan.
 
4.2
Cash payment. The Company shall pay to the Participant a lump sum, in cash, the
sum of (a) and (b):

(a)
The Participant’s base salary through the Date of Termination to the extent not
theretofore paid (hereinafter referred to as the “Accrued Obligations”); and

(b)
An amount equal to the product of 1.0 times (0.5 times if the Participant were
employed less than one year) the sum of the Participant’s Annual Base Salary and
Target Bonus.

4.3
Long-Term Incentive Awards. The treatment of Prior Equity Awards shall be
governed by the terms of the Long-Term Incentive Plan and the related award
agreements.

4.4
Annual Incentive Awards. The Participant shall receive a prorated annual
incentive award pursuant to the performance incentive program, if applicable,
for the calendar year in which the Participant’s Termination of Employment
occurs. The award shall be calculated based solely on 100 percent of the target
incentive award and prorated based on the number of calendar days of employment
in the calendar year in which the Participant’s termination occurs through the
Participant’s Date of Termination. For purposes of this Section 4.4, calendar
year shall mean 365 days.

Annual incentive awards with respect to the calendar year in which a
Participant’s Date of Termination occurs will be paid at the same time as awards
for such calendar year are paid to active employees of the Employer.
4.5
Outplacement Services. Outplacement services approved by the Committee, which
may include individual or group counseling and administrative assistance or
workshops, shall be available beginning on the Participant’s Date of Termination
or such earlier date designated by the Participant’s business unit leadership.
Outplacement services shall continue to be available for the period up to 12
months and up to a maximum Company cost of $25,000.

4.6
Educational Assistance. Educational assistance shall be provided in accordance
with the Employer’s tuition program.

4.7
Health Care Benefits.

(a)
Medical Coverage for Selectline Participants.

(i)
A Selectline Participant who has satisfied the eligibility requirements for
medical coverage under the Retiree Medical Plan on the Date of





10

--------------------------------------------------------------------------------





Termination shall be eligible to elect coverage thereunder in accordance with
the terms of the Retiree Medical Plan.
(ii)
A Selectline Participant who has not otherwise satisfied the eligibility
criteria for participation in the Retiree Medical Plan prior to the Date of
Termination, shall be eligible to elect coverage under the Retiree Medical Plan
as though such Selectline Participant has otherwise satisfied the eligibility
requirements if:

(A)
The Selectline Participant has attained age 50 and completed ten or more Years
of Service as of the Date of Termination but the sum of the Selectline
Participant’s age and Years of Service is less than 80; or

(B)
The Selectline Participant has attained age 49 and completed 20 or more Years of
Service as of the Date of Termination but the sum of the Selectline
Participant’s age and Years of Service is less than 80.

Such coverage shall commence no earlier than the Selectline Participant’s Date
of Termination. The Selectline Participant shall be charged the full cost of
coverage under the Retiree Medical Plan.
(iii)
If a Selectline Participant who is not eligible for, or does not elect, coverage
under the Retiree Medical Plan, timely elects continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Employer shall pay the same portion of the cost of medical and/or dental
coverage that it paid immediately prior to the Selectline Participant’s Date of
Termination for active employees during the one-year period following the
Selectline Participant’s Date of Termination. During the one-year period, the
Participant shall pay the difference between the total cost of medical and/or
dental coverage and the Employer’s portion of the cost. After the expiration of
the one-year period, the Selectline Participant shall be charged the COBRA rate
for medical and/or dental coverage for the remainder of the COBRA period. If the
Participant does not timely elect COBRA medical and/or dental coverage, the
Participant shall not be entitled to the benefit under this Subsection (iii).
Following the one-year period, the Selectline Participant shall not be permitted
to elect coverage, or be covered, under the Retiree Medical Plan. During the
entire COBRA period, the Selectline Participant shall be responsible for the
full cost of COBRA vision and hearing coverage, as applicable.

(b)
Medical Coverage for Benefits 2000 Participants. If a Benefits 2000 Participant
who is not eligible for, or does not elect, coverage under the Retiree Plan,
timely elects COBRA continuation medical and/or dental coverage, the Employer
shall pay the same portion of the cost of medical and/or dental coverage that it
paid immediately prior to the Participant’s Date of Termination for active
employees during the one-year period following the Participant’s Date of
Termination. During the one-year period, the Participant shall pay the
difference between the total cost of medical and/or dental coverage and the
Employer’s portion of the cost. After the





11

--------------------------------------------------------------------------------





expiration of the one-year period, the Benefits 2000 Participant shall be
charged the COBRA rate for medical and/or dental coverage for the remainder of
the COBRA period. If the Participant does not timely elect COBRA medical and/or
dental coverage, the Participant shall not be entitled to the benefit under this
Subsection (b). Following the one-year period, the Benefits 2000 Participant
shall not be permitted to elect coverage, or be covered, under the Retiree
Medical Plan. During the entire COBRA period, the Benefits 2000 Participant
shall be responsible for the full cost of COBRA vision.
4.8
Other Benefits. A Participant shall not be entitled to any severance, separation
or early retirement incentive pay or benefits other than as provided hereunder
or under any qualified or nonqualified retirement plan or deferred compensation
arrangement maintained by the Employer. Except as provided in the foregoing
sentence, a Participant’s rights under any other employee benefit plans
maintained by the Company or an Affiliate shall be determined in accordance with
the provisions of such plans, including the Company’s right to amend or
terminate such plans at any time.



ARTICLE V
SEVERANCE BENEFITS AFTER A CHANGE IN CONTROL
5.1
Eligible Terminations After a Change in Control. If, within two years following
the occurrence of a Change in Control, either (a) an Employer shall terminate a
Participant’s employment for any reason other than for Cause, or (b) a
Participant shall voluntarily terminate employment for Good Reason, the
Participant shall be eligible for benefits described in this Article V of the
Plan. Notwithstanding anything in the Plan to the contrary, a Participant shall
not be entitled to benefits under the Plan if termination from employment is the
result of death, Disability or the Participant voluntarily terminates
employment, except for Good Reason and except as otherwise provided under the
Plan.

If a Participant enters into a VSA with an Employer, such Participant shall not
be eligible for benefits under the Plan.


5.2
Cash Payment. The Company shall pay to the Participant, in a lump sum in cash,
the aggregate of the amounts in (a) and (b) below:

(a)     The sum of:
(i)
The Participant’s base salary through the Date of Termination; and

(ii)
The product of (x) the Participant’s Target Bonus and (y) a fraction, the
numerator of which is the number of days in the current calendar year through
the Date of Termination, and the denominator of which is 365;

in each case to the extent not theretofore paid (the sum of the amounts
described in clauses (i) and (ii) shall be hereinafter referred to as the
“Accrued Obligations”); and
    
(b)
Either (i), (ii) or (iii):





12

--------------------------------------------------------------------------------





(i)
In the case of a Class A Participant, the amount equal to the product of two
times the sum of the Class A Participant’s Annual Base Salary and Target Bonus;

(ii)
In the case of a Class B Participant, the amount equal to the product of three
times the sum of the Class B Participant’s Annual Base Salary and Target Bonus;
or

(iii)
In the case of a Class C Participant, the amount equal to the product of one and
one-half times the sum of the Class C Participant’s Annual Base Salary and
Target Bonus.

5.3
Long Term Incentive Awards. The treatment of Prior Equity Awards shall be
governed by the terms of the Long-Term Incentive Plan and the related award
agreements.

5.4
Health Care and Other Welfare Benefits. The Company shall pay the cost of the
continued coverage of the Participant and/or the Participant’s family under the
Company’s medical and dental employee benefit plans for 18 months after the Date
of Termination provided that the Participant timely makes an election to
continue such coverage in the Company’s medical and dental employee benefit
plans under COBRA, subject to the requirements and limitations thereof. Unless
otherwise limited by applicable law, thereafter, the Company shall pay the cost
of the continued coverage of the Participant and/or the Participant’s family
under the Company’s medical and dental employee benefit plans for an additional
period of six months, in the case of a Class A Participant, or 18 months, in the
case of a Class B Participant (for a Class C Participant, no additional period
beyond the initial 18 months); provided however, that if the Participant becomes
re-employed with another employer and is eligible to receive medical or dental
benefits under another employer provided plan, the medical and dental benefits
provided by the Company under this Plan shall be secondary to those provided
under such other plan during the applicable period of eligibility. If the
Participant does not timely elect COBRA coverage, the Participant shall not be
entitled to the COBRA continuation benefit under this Section 5.4 of the Plan.

Unless otherwise limited by applicable law or by a third-party vendor contract,
for two years after the Date of Termination in the case of a Class A
Participant, three years after the Date of Termination in the case of a Class B
Participant, or in the case of a Class C Participant, eighteen months after the
Date of Termination (or for any Participant such longer period as may be
provided by the terms of the appropriate plan, program, practice or policy), the
Company shall continue benefits (other than medical and dental benefits) to the
Participant and/or the Participant’s family at least equal to those which would
have been provided to them in accordance with the welfare plans, programs,
practices and policies maintained by the Company if the Participant’s employment
had not been terminated or, if more favorable to the Participant, as in effect
generally at any time thereafter with respect to other peer executives of the
Employer and their families.
Unless otherwise limited by applicable law or by a third-party vendor contract,
the Participant’s eligibility (but not the time of commencement of such
benefits) for retiree benefits pursuant to the welfare plans, programs,
practices and policies maintained by the Company shall be determined as if the
Participant had (A) remained employed until two




13

--------------------------------------------------------------------------------





years (in the case of a Class A Participant), three years (in the case of a
Class B Participant), or eighteen months (in the case of a Class C Participant)
after the Date of Termination and (B) retired on the last day of such period.
5.5
Nonqualified Pension Benefit. The Participant shall be paid, in a lump sum
payment in cash, an amount equal to the excess of (a) - (b):

(a)
The actuarial equivalent of the benefit under the Company’s applicable
Retirement Plan (utilizing the rate used to determine lump sums and, to the
extent applicable, other actuarial assumptions no less favorable to the
Participant than those in effect under the Retirement Plan immediately prior to
the Effective Date), any benefit under the Nonqualified Plan and, to the extent
applicable, any other defined benefit retirement arrangement between the
Participant and the Company (“Other Pension Benefits”) which the Participant
would receive if the Participant’s employment continued for two, three or one
and one-half additional years (for Class A Participants, Class B and Class C
Participants, respectively) beyond the Date of Termination and, assuming that
the Participant’s compensation for such deemed additional period was the
Participant’s Annual Base Salary as in effect immediately prior to the Date of
Termination and assuming a bonus in each year during such deemed additional
period equal to the Target Bonus,

(b)
The actuarial equivalent of the Participant’s actual benefit (paid or payable),
if any, under the Retirement Plan, the Nonqualified Plan and Other Pension
Benefits as of the Date of Termination (utilizing the rate used to determine
lump sums and, to the extent applicable, other actuarial assumptions no less
favorable to the Participant than those in effect under the Retirement Plan
immediately prior to the effective date of the Change in Control).

5.6
Deferred Compensation. Any compensation previously deferred (other than pursuant
to a tax-qualified plan) by or on behalf of the Participant (together with any
accrued interest or earnings thereon), whether or not then vested, shall become
vested on the Date of Termination and shall be paid in accordance with the terms
of the applicable deferred compensation plan, policy or practice under which it
was deferred to the extent permitted by Section 409A of the Code.

5.7
Outplacement Services. The Company shall, at its sole expense as incurred,
provide the Participant with outplacement services suitable to the Participant’s
position for a period not to exceed one year following the Date of Termination
with a nationally recognized outplacement firm and up to a maximum Company cost
of $25,000.

5.8
Other Benefits. To the extent not theretofore paid or provided, the Company
shall pay or provide to the Participant any other amounts or benefits required
to be paid or provided or which the Participant is entitled to receive under any
plan, program, policy, practice, contract or agreement of the Company (or other
Employer), including earned but unpaid stock and similar compensation, but
excluding medical or dental benefits if the Participant is eligible for such
benefits to be provided by a subsequent employer, and benefits payable under any
severance plan or policy. For the one year period following the Participant’s





14

--------------------------------------------------------------------------------





Date of Termination, the Company will pay the cost of the Participant’s life
insurance coverage.
5.9
Termination By Employer For Cause or By Participant Other Than For Good Reason.
If, at any time after a Change in Control, either (a) an Employer shall
terminate a participant’s employment for Cause or (b) the Participant shall
voluntarily terminate employment other than for Good Reason, the Employer shall
have no further payment obligations to the Participant other than for the
Participant’s base salary through the Date of Termination and any accrued but
unpaid vacation pay. In such case, all such amounts shall be paid to the
Participant in a lump sum in accordance with Section 6.1 of the Plan.

5.10
Death. If a Participant’s employment terminates by reason of the Participant’s
death after a Change in Control, all Accrued Obligations as of the time of death
shall be paid to the Participant’s estate or beneficiary, as applicable, in a
lump sum in cash in accordance with Section 6.1 of the Plan. The Participant’s
estate or beneficiary shall be entitled to any Other Benefits in accordance with
their terms. The treatment of Prior Equity Awards shall be governed by the terms
of the Long-Term Incentive Plan and the related award agreements.

5.11
Disability. If a Participant’s employment is terminated by reason of Disability
after a Change in Control, all Accrued Obligations shall be paid to the
Participant in a lump sum in cash in accordance with Section 6.1 of the Plan.
The treatment of Prior Equity Awards shall be governed by the terms of the
Long-Term Incentive Plan and the related award agreements.

5.12
Retirement. If a Participant’s employment terminates as a result of Retirement
after a Change in Control, the Participant shall be paid the Accrued Obligations
in a lump sum in cash in accordance with Section 6.1 of the Plan and the
Participant shall be entitled to any Other Benefits in accordance with their
terms. The treatment of Prior Equity Awards shall be governed by the terms of
the Long-Term Incentive Plan and the related award agreements.

ARTICLE VI
TIMING OF, LIMITATIONS ON AND ADJUSTMENTS TO PLAN PAYMENTS
6.1
Time of Payments. Payments under the Plan shall be made to the Participant as
follows:

(b)
With respect to benefits, except those under Sections 4.4 and 5.10 of the Plan,
payment to a Participant who is not a Specified Employee shall be made within
the 60-day period following the Participant’s Date of Termination. However, if
the period to consider and revoke the written agreement required to receive the
benefits described in Articles IV and V of the Plan (i.e., the waiver and
release) spans two taxable years, in all events the payments will be made in the
second taxable year within 30 days following the later of the end of the first
taxable year or the date the executed release is received by the Company.

(c)
With respect to benefits under Section 5.10 of the Plan, payment shall be made
within the 60-day period following the Participant’s date of the Participant’s
death.







15

--------------------------------------------------------------------------------







(d)
With respect to benefits under Section 4.4 of the Plan, payments shall be made
to the Participant at the same time the payments are made to active employees.

(e)
Notwithstanding anything to the contrary in the Plan, to the extent necessary to
comply with Section 409A of the Code, payments to a Participant who is a
Specified Employee shall be made within the 60-day period following the
six-month anniversary of the Participant’s Date of Termination (other than by
reason of death).

(f)
All payments under the Plan that are reimbursements of covered expenses incurred
by the Participant shall be made within the taxable year in which the expense is
incurred.

6.2
Payment Offsets. Notwithstanding anything in the Plan to the contrary, in the
event a Participant is entitled to receive severance payments both under this
Plan and under the terms of either (a) an individual change of control or
employment agreement, (b) another severance pay plan or policy of an Employer or
(c) any existing or future law or regulation, the benefits payable under this
Plan shall be reduced by the amount of any severance benefits such Participant
is entitled to receive under such individual agreement, plan, policy, law or
regulation.

6.3
Cap on Excess Parachute Payments; Gross-Up Payments. Notwithstanding anything in
the Plan to the contrary, if (a) a Participant is a “disqualified individual”
(as defined in Section 280G(c) of the Code) and (b) the severance benefits
provided under Articles IV or V, as applicable, together with any other payments
the Participant has the right to receive from an Employer, would constitute a
“parachute payment” (as defined in Section 280G(b) of the Code) (“Parachute
Payments”), the following provisions shall apply:

(a)
The severance benefits under Articles IV or V shall not exceed an amount which,
together with any other Parachute Payments, the Participant has a right to
receive from the Employer, would be 2.99 times the Participant’s “base amount”
(as defined in Section 280G of the Code) so that no portion of the amounts
received by the Participant shall be subject to the excise tax imposed under
Section 4999 of the Code.

(b)
The determination of whether any limitation on the severance benefits payable
under Articles IV or V is necessary shall be made by the Company’s independent
auditor or such other certified public accounting firm as may be jointly
designated by the Participant and the Company (the “Accounting Firm”), which
shall provide detailed supporting calculations to the Participant and the
Company. The determinations of the Accounting Firm shall be conclusive and
binding on the Company and the Participant. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

(c)
If through error or otherwise, a Participant shall receive payments under the
Plan, together with other Parachute Payments the Participant has the right to
receive from an Employer, in excess of 2.99 times the Participant’s base amount,
the Participant





16

--------------------------------------------------------------------------------





shall immediately repay the excess to the Employer upon notification from the
Employer that an overpayment has been made. If the Participant fails to repay
the excess to the Employer within 10 business days of the date of the Employer’s
notification, the Participant will become liable to the Employer for an amount
equal to two (2) times the excess amount.
6.4
Compliance with Section 409A of the Code. Notwithstanding anything in the Plan
to the contrary, all Plan benefit obligations and payments are subject to
Section 409A of the Code. To the extent required, the Company may modify the
severance benefits payable hereunder to comply with Section 409A of the Code;
provided, however, that the present value of the aggregate Plan benefits payable
to a Participant after such modification shall not be less than the present
value of the Plan benefits payable to the Participant prior to the modification.

6.5
Tax Withholding. Notwithstanding any other provision of this Plan, the Company
may withhold from any amounts payable under this Plan such Federal, state,
local, employment or foreign taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

ARTICLE VII
RESTRICTIVE COVENANTS
7.1
Confidentiality. As a condition to participation in the Plan, each Participant
agrees to hold in a fiduciary capacity for the benefit of the Company and its
Affiliates all Confidential Information which shall have been obtained by the
Participant during the Participant’s employment by the Employer; except,
however, that this Section 7.1 shall not apply to Confidential Information that
is or becomes public knowledge, unless such Confidential Information became or
becomes public knowledge due to acts of the Participant or representatives of
the Participant in violation of this Section 7.1. Upon termination of the
Participant’s employment, the Participant shall return to the Company all
Confidential Information in their possession. After termination of the
Participant’s employment with the Employer, the Participant shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any such Confidential Information to
anyone other than the Company and those designated by it, except (a) otherwise
publicly available information, (b) as may be necessary to enforce the
Participant’s rights under the Plan or as necessary for the Participant to
defend against a claim asserted directly or indirectly by the Company or its
Affiliates, or (c) as may be compelled by service of a valid subpoena or other
legal process (if the Participant is served with a valid subpoena or other legal
process, the Participant must so notify the Company within three business days).
Furthermore, nothing contained in this Plan prevents a Participant from
disclosing without notice to the Company any perceived violation of law to any
Federal, state, or local governmental agency or entity including, but not
limited to, the Securities and Exchange Commission, or making other disclosures
that are protected under the whistleblower provisions of any law. Finally,
nothing in this Plan prevents a Participant - nor should a Participant be held
civilly or criminally liable under any law - if the Participant discloses a
trade secret: (a) in confidence to a Federal, State or local





17

--------------------------------------------------------------------------------





government official, either directly or indirectly, or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law; (b) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; (c) to the Participant’s attorney in connection with
a lawsuit alleging retaliation by an employer for reporting a suspected
violation of law; or (d) in connection with a lawsuit described in the
immediately preceding subparagraph (c), provided the Participant: (i) files any
document containing the trade secret under seal; and (ii) does not disclose the
trade secret, except pursuant to a court order. Unless and until a determination
has been made in accordance with Section 7.4 that the Participant has violated
this Section 7.1, an asserted violation of the provisions of this Section 7.1
shall not constitute a basis for deferring or withholding any amounts otherwise
payable to the Participant under the Plan.
7.2
Non-Compete. As a condition to participation in the Plan, each Participant
agrees that in the event the Participant voluntarily terminates employment other
than for Good Reason, for the period of one year from Date of Termination, the
Participant will not, without the written consent of the Company, directly or
indirectly own, manage, operate, join, control, become employed by, consult to
or participate in the ownership, management, or control of any business which is
in direct competition with the Company or its Affiliates.

7.3
Non-Solicitation. As a condition to participation in the Plan, each Participant
agrees that, in the event the Participant voluntarily terminates employment
other than for Good Reason, for the period of one year following the Date of
Termination, the Participant will not, directly or indirectly, solicit or hire,
or encourage the solicitation or hiring by any employer other than the Company
or its Affiliates, for any position as an employee, independent contractor,
consultant or otherwise, any person who was a managerial or higher level
employee of an Employer at any time during the term of the Participant’s
employment by the Employer; provided, however, that this provision shall not
apply with respect to the solicitation of any person after six months from the
date on which such person’s employment by an Employer has terminated.

7.4
Enforcement. In the event of a breach by the Participant of any of the covenants
set forth in this Article VII, it is agreed that the Company shall suffer
irreparable harm for which money damages are not an adequate remedy, and that,
in the event of such breach, the Company shall be entitled to obtain an order of
a court of competent jurisdiction for equitable relief from such breach,
including, but not limited to, temporary restraining orders and preliminary
and/or permanent injunctions against the breach of such covenants by the
Participant. In the event that the Company should initiate any legal action for
the breach or enforcement of any of the provisions contained in this Article VII
and the Company does not prevail in such action, the Company shall promptly
reimburse the Participant the full amount of any court costs, filing fees,
attorney’s fees which the Participant incurs in defending such action, and any
loss of income during the period of such litigation.

Nothing in this Plan prohibits the Participant from reporting possible
violations of Federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the




18

--------------------------------------------------------------------------------





whistleblower provisions of Federal law or regulation. The Participant does not
need the prior authorization of the Law Department to make any such reports or
disclosures, and is not required to notify the Company that such reports or
disclosures have been made.
 
ARTICLE VIII
AMENDMENT AND TERMINATION
8.1
Amendment. The Company may amend this Plan at any time, and from time to time,
by action of the Committee; provided, however, that no amendment adopted after
the effective date of a Change in Control shall have the effect of either (a)
removing an individual from the list of Participants, (b) adding conditions for
participation or the entitlement to receive benefits hereunder, (c) reducing the
amount of benefits payable to a Participant, or (d) otherwise restricting a
Participant’s right to receive benefits under the Plan, except as may otherwise
be required to conform such payments to the requirements of Section 409A of the
Code.

8.2
Termination. The Committee may terminate the Plan at any time prior to a Change
in Control. The Plan may not be terminated after the effective date of a Change
in Control.

ARTICLE IX
ADMINISTRATION
9.1
Plan Administrator. The Plan shall be administered by the Committee, which shall
have the duties and responsibilities for administering the Plan as are
specifically set forth in this Article IX.

9.2
Responsibilities of Committee.

(g)
The Committee shall have responsibility for the day to day administration of the
Plan. In addition, the Committee shall have the specific powers, duties,
responsibilities and obligations specifically provided for herein.

(b)
Subject to the express provisions of the Plan, the Committee shall have full and
exclusive authority to interpret the Plan and to make all other factual
determinations deemed necessary or advisable in the implementation and
administration of the Plan, including but not limited to determinations with
respect to the eligibility of Participants to receive benefits under the Plan
and the status and rights of such Participants and all other persons affected
hereunder. The Committee’s interpretation and construction of the Plan shall be
conclusive and binding on all persons.

(c)
The Committee shall have sole authority to adopt rules and regulations, which
shall be administered by the Committee. In addition, the Committee shall have
the discretionary authority to issue rulings and interpretations concerning the
Plan and all matters arising thereunder, on a uniform and nondiscriminatory
basis, provided the same shall not be contrary to or inconsistent with any
provision of the Plan.





19

--------------------------------------------------------------------------------





(d)
As a condition of distributing any benefit under the Plan, the Committee may
prescribe the use of such forms and require the furnishing of such information
as the Committee may deem appropriate for administering the Plan.

9.3
Allocation or Delegation of Duties and Responsibilities. In furtherance of its
duties and responsibilities under the Plan, the Committee may:

(a)    Employ agents to carry out non-fiduciary responsibilities;
(h)
Employ agents to carry out fiduciary responsibilities;

(i)
Consult with counsel, who may be counsel to the Company; and

(j)
Delegate any of its duties and responsibilities hereunder to such officer or
officers of the Company as the Committee shall designate; except, however, that
the Committee may not delegate to any other person the designation of Eligible
Employees under Section 3.1 or the authority to consider and determine appeals
of alleged adverse benefit determinations.

The Committee delegates to the Chief Executive Officer of the Company the
responsibility and authority to interpret the terms of the Plan, including the
benefits payable thereunder. Furthermore, the Committee delegates to the Senior
Vice President of Human Resources, Chief Human Resources Officer of the Company
the authority to enter into a VSA with a Participant in lieu of providing
benefits under the Plan.
9.4
Expenses. Unless otherwise agreed to by the Company, no person acting as a
fiduciary hereunder (who is an employee of an Employer) shall receive any
compensation for services as such. Expenses incurred by fiduciaries in
connection with the administration of the Plan shall be paid by the Company.

9.5
Indemnification of Plan Administrator. The Company shall indemnify, to the
fullest extent permitted by law, each person made or threatened to be made a
party to any civil or criminal action or proceeding by reason of the fact that
such person, or such person’s testator or intestate, was a member of the
Committee, or a delegate of the Committee, acting in the capacity of Plan
administrator.

9.6
Reliance Upon Others. The Committee, any person to whom it may delegate such of
its duties and powers as provided herein, and the officers and directors of the
Company shall be entitled to rely conclusively upon and shall be fully protected
in any action taken by them in good faith in reliance upon any tables,
valuations, certificates, opinions, reports or other advice furnished to them by
any duly appointed actuary, accountant, legal counsel (who may be counsel for
the Company) or other specialist.

9.7
Notification. All notices, reports and statements in connection with the Plan
that are given, made, delivered or transmitted to a Participant shall be deemed
duly given, made, delivered, or transmitted when mailed, by such class as the
sender may deem appropriate, with postage prepaid and addressed to the
Participant at the address last appearing on the records of the Employer with
respect to this Plan. All notices, direct actions or other communications given,
made, delivered or transmitted by a Participant to an Employer or





20

--------------------------------------------------------------------------------





Committee shall not be deemed to have been duly given, made, delivered,
transmitted or received unless and until actually received by the Employer or
Committee.
9.8
Multiple Capacities. A person may serve in more than one fiduciary capacity with
respect to the Plan.

ARTICLE X
CLAIMS PROCEDURE
10.1
Submission of Claims. The initial claim by any Participant for benefits under
this Plan shall be submitted in writing to the Committee (or its delegate)
within 60 days after the occurrence of the termination of employment that the
Participant claims to have triggered entitlement to Plan benefits.



10.2
Computation and Review of Claims. All benefits shall be computed by the
Committee or its delegate. All claims shall be approved or denied by the
Committee (or its delegate) as soon as practicable, but in no event later than
90 days after application by the Participant. The Committee may take an
additional 90 days to review the claim, provided that the Participant is
notified in writing within the initial 90-day period.



(a)
Initial Denial of Claim - Any denial of a claim shall include:

(i)
Reason or reasons for the denial;

(ii)
Reference to pertinent Plan provisions on which the denial is based;

(iii)
Description of any additional material or information necessary for the
Participant to perfect the claim together with an explanation of why the
material or information is necessary; and

(iv)
Explanation of the Plan’s claim review procedure, described below.



(b)
Review of a Denied Claim - A Participant shall have a reasonable opportunity to
appeal a denied claim to the Committee (or its delegate) for a full and fair
review. The Participant or a duly authorized representative shall have 60 days
after receipt of written notification of the denial of claim in which to file an
appeal with the Committee. The request for review shall be in writing and the
Participant or a duly authorized representative shall submit written comments,
documents, records and other information relating to the appeal. The Participant
or a duly authorized representative may review, free of charge, pertinent Plan
documents, records and other information relevant to the appeal.

(c)
Committee Review - The Committee’s (or its delegate’s) review shall take into
account all comments, documents, records and other information submitted by the
Participant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination.





21

--------------------------------------------------------------------------------





(d)
Written Decision - The Committee (or its delegate) shall issue a decision on the
reviewed claim promptly but no later than 60 days after receipt of the review.
The Committee may take an additional 60 days to review the claim, provided that
the Participant is notified in writing within the initial 60-day period. The
Committee’s decision shall be in writing and shall include:

(i)
Reasons for the decision;

(ii)
References to the Plan provisions on which the decision is based;

(iii)
Statement that the Participant is entitled to receive, upon request, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim; and

(iv)
Statement that the Participant is entitled to bring a civil suit under Section
502(a) of ERISA.

(e)
Binding Effect - The Committee’s (or its delegate’s) decision shall be final and
binding on the Participant and the Employer.

ARTICLE XI
GENERAL PROVISIONS
11.1
Construction. This Plan shall be construed and enforced in accordance with and
governed by the internal substantive laws (and not the laws relating to conflict
of laws or choice of laws) of the State of New Jersey, except to the extent that
such laws are preempted by Federal law.



11.2
Unfunded Plan. The obligations of the Company under this Plan are not required
to be funded in advance. Nothing contained in this Plan shall give an Eligible
Employee or Participant any right, title or interest in any property of the
Company or any of its Affiliates.



11.3
No Right to Continued Employment. Nothing contained herein shall be deemed to
give any Eligible Employee or Participant the right to be retained in the
employment of an Employer or to limit the rights of any Employer to discharge
any Eligible Employee or Participant at any time, with or without notice and
with or without Cause.



11.4
Partial Invalidity. The invalidity or unenforceability of any term or provision,
or any clause, or portion thereof, of this Plan shall in no way impair or affect
the validity or enforceability of any other provision of this Plan, which shall
remain in full force and effect.



11.5
Successors and Assigns.

(a)
This Plan shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

(b)
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
the Company’s





22

--------------------------------------------------------------------------------





obligations under the Plan in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
(c)
In no event shall a Participant assign their interests under the Plan to any
other person without the prior written consent of the Committee.

11.6
Waivers. Failure to strictly comply with any term, condition or requirement set
forth in the Plan shall not be deemed a waiver of such term, condition or
requirement, nor shall any waiver of any such term, condition or requirement at
any one time or times be deemed to result in a waiver of such term, condition or
requirement at any other time or times.

11.7
Gender and Number. The singular shall include the plural, unless indicated
otherwise by the context.

11.8
Headings. The headings of the Plan are for purposes of reference only and shall
not limit or otherwise affect the meaning hereof.



* * *




/s/ Sheila Rostiac                         10/09/19
Signature                                 Date








23